Case 1:17-cr-00143-SPW Document 216 Filed 08/27/20 Page 1of3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, | CR 17-143-BLG-SPW-2
Plaintiff,
ORDER
VS.
PETER MARGIOTTA,
Defendant.

 

 

The Court previously concluded it would not order Peter Margiotta to pay for
the attorneys’ fees and costs Joshua Garrison and Aaron Osborne incurred in their
civil litigation. (Doc. 207 at 16.) The Court also determined that the harm
Margiotta proximately caused Garrison and Osborne through his criminal conduct
was most closely related to the amount Custom Carbon Processing, Inc. (“CCP”)
paid in the parties’ negotiated settlement. CCP and the other entities in the civil
case essentially apportioned liability among themselves with Garrison’s and
Osborne’s approval. (/d. at 15-16.) Pursuant to the Court’s order, Margiotta has

also provided the general releases Garrison and Osborne signed with respect to CCP
1
Case 1:17-cr-00143-SPW Document 216 Filed 08/27/20 Page 2 of 3

and Green Oasis Environmental, Inc.—both Margiotta’s companies. (Docs. 208-2;
208-4.) The documents released CCP and Green Oasis from any and all actions or
claims related to the “described accident,” which was the “flash explosion and fire
caused by drip gas fumes causing injury.” (Docs. 208-2 at 1; 208-4 at 2.)

The releases represented settlements for $60,000 to Garrison and $40,000 to
Osborne. (Docs. 208-2 at 1; 208-4 at 1.) In its prior order, the Court found that
CCP paid $250,000 to Garrison and $200,000 to Osborne based on the information
then before it. (Doc. 207 at 2.) Both Margiotta and the Government have since
clarified that CCP actually paid the $60,000 and $40,000 represented by the
settlement agreements. (Docs. 208 at 3-4; 215 at 5—6.) Further, the Montana State
Fund paid both these amounts on CCP’s behalf. (Doc. 209-1.) The difference
between the amounts was a calculation error—specifically, the $250,000 and
$200,000 values unintentionally included amounts Woody’s Trucking, LLC and
United Rentals (North America), Inc. paid to Garrison and Osborne based on those
entities’ roles in the explosion. (Doc. 215 at 5—6.)

Therefore, the $60,000 and $40,000 values represent the true value for which
the victims agreed to hold Margiotta’s companies liable. Based on the reasoning
from its prior order, the Court finds those values most accurately represent the harm

Margiotta proximately caused Garrison and Osborne. Furthermore, because the
Case 1:17-cr-00143-SPW Document 216 Filed 08/27/20 Page 3 of 3

Montana State Fund paid those amounts on CCP’s behalf, Margiotta will be
responsible for paying restitution to the fund. 18 U.S.C. § 3664G)(1).
Accordingly,

IT IS HEREBY ORDERED that the Defendant, Peter Margiotta, shall pay
restitution in the total amount of $100,000 to the Montana State Fund.

Mr. Margiotta shall pay the amount of restitution as directed by United States
Probation. The above amount is Mr. Margiotta’s individual responsibility and is
not subject to joint and several liability. Similarly, Mr. Margiotta shall not be
responsible for any restitution ordered against any other defendant, including his
co-defendant, Mark Hurst. An Amended Judgment will be entered reflecting the

above restitution amounts.

gwee
DATED this 47 day of August, 2020.

%
A
ai

SUSAN P. WATTERS
United States District Judge

 

Qe
